IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON

                            MARCH 1997 SESSION     FILED
                                                     June 10, 1997

JOHNNY PERRY,                       )             Cecil Crowson, Jr.
                                    )              Appellate C ourt Clerk
            Appellant,              )    C.C.A. No. 02C01-9605-CR-00160
                                    )
vs.                                 )    Shelby County
                                    )
STATE OF TENNESSEE,                 )    Honorable L.T. Lafferty, Judge
                                    )
            Appellee.               )    (Post-Conviction)
                                    )



FOR THE APPELLANT:                       FOR THE APPELLEE:

A.C. WHARTON, JR.                        JOHN KNOX WALKUP
Public Defender                          Attorney General & Reporter

WALKER GW INN (appeal)                   M. ALLISON THOMPSON
Assistant Public Defender                Assistant Attorney General
                                         Criminal Justice Division
KEVIN CHILDRESS (hearing)                450 James Robertson Parkway
Assistant Public Defender                Nashville, TN 37243-0493
201 Poplar, Second Floor
Memphis, TN 38103                        JOHN PIEROTTI
                                         District Attorney General

                                         KAREN COOK
                                         Asst. District Attorney General
                                         201 Poplar, Third Floor
                                         Memphis, TN 38301

OPINION FILED: ____________________


AFFIRMED
PURSUANT TO RULE 20


CURWOOD WITT
JUDGE
                                      OPINION

              The petitioner, Johnny Perry, appeals the Shelby County Criminal

Court's denial of post-conviction relief. The petitioner is presently serving a 15-year

sentence in the Tennessee Department of Correction for his 1992 conviction of

second degree murder. That conviction was affirmed by this court in 1994. State

v. Johnny Perry, No. 02C01-9307-CR-00149 (Tenn. Crim. App., Jackson, Sept. 28,

1994), perm. app. denied (Tenn. 1995). In his post-conviction petition, the petitioner

alleged he was denied the effective assistance of counsel in this prosecution. In a

thoughtful and well-reasoned opinion, Judge L.T. Lafferty dismissed the petitioner's

post-conviction claim after counsel was appointed and a hearing was held, finding

the petitioner failed to carry his burden of proving his trial counsel's alleged

ineffectiveness. On appeal, the petitioner contends the trial court erred in this

determination. Following a thorough review of the record, we affirm the judgment

of the lower court pursuant to Rule 20 of the rules of this court.



              At the hearing, the petitioner testified on his own behalf. Thomas

Buford, the petitioner's trial counsel, and James M. Lammey, Jr., the assistant

district attorney general who prosecuted the petitioner's second degree murder

case, testified for the state. The testimony of the petitioner, on one hand, and

Messrs. Buford and Lammey, on the other hand, differed substantially. The trial

court's findings reflect conclusions that the testimony of trial counsel and the

prosecutor was believed over the testimony of the petitioner, and there was no

constitutional deficiency in the assistance provided by trial counsel. The evidence

certainly does not preponderate against the lower court's finding. See Manning v.

State, 883 S.W.2d 635, 637 (Tenn. Crim. App. 1994). Likewise, we find no error of

law in the lower court's determination.



              Accordingly, we affirm the judgment of the trial court pursuant to Rule

20 of the Rules of the Court of Criminal Appeals.
                                  _______________________________
                                  CURWOOD WITT, JUDGE



CONCUR:



_______________________________
JOSEPH B. JONES, PRESIDING JUDGE



_______________________________
GARY R. WADE, JUDGE




                                  2